Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 3, 2017

                                      No. 04-17-00058-CR

                                   David Alexander ZUNIGA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4390B
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he served copies of the brief and motion on appellant,
informed appellant of his right to review the record and file his own brief, and provided appellant
with a form for requesting the record and explained to appellant the procedure for obtaining the
record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Nichols v. State, 954
S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.). To date, appellant has not filed the form provided by
his counsel.

        If appellant desires to file a pro se brief, we order that he do so on or before October 2,
2017. If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant=s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
motion to withdraw should not be ruled on before appellate court independently reviews record
to determine whether counsel’s evaluation that appeal is frivolous is sound); Schulman v. State,
252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).
       We further order the clerk of this court to serve a copy of this order on appellant, his
appointed counsel, the attorney for the State, and the clerk of the trial court.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk